Citation Nr: 0631487	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs (VA), 
which denied the veteran's claim seeking entitlement to 
service connection for diabetes mellitus and hepatitis B.  
The veteran responded with a timely Notice of Disagreement 
and subsequent substantive appeal, perfecting his appeal 
before the Board.  

The Board notes that the veteran made claims for service 
connection for diabetes mellitus and hepatitis B in October 
1997.  However, the RO did not address these claims until 
after the veteran made the claims again in October 2000.

The issue of service connection for hepatitis B is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran has a current diagnosis of diabetes mellitus, 
which was incurred during military service. 


CONCLUSION OF LAW

Service connection for diabetes mellitus is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for diabetes mellitus.  
Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
awarded for certain disabilities, such as diabetes mellitus, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005); see also Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).

When the veteran was examined for military service in 
November 1969, no evidence of diabetes mellitus was noted.  
However, on at least three occasions during service, in 
August 1976, in October 1990, and upon retirement in June 
1993, the veteran had elevated fasting blood sugar levels.  
On service separation examination in November 1993, the 
examiner wrote that the veteran would be referred to a 
primary care clinic for a follow up.  The veteran was 
diagnosed with diabetes mellitus in April 1996. 

In adjudicating this claim, the Board has also considered 
the doctrine of reasonable doubt.  As the U.S. Court of 
Appeals for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. 
§ 3007(b) [now 38 U.S.C.A. § 5107(b)], a 
veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to 
benefits under laws administered by the 
Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in the matter, the 
benefit of the doubt in resolving each 
such issue shall be given to the 
claimant.

38 U.S.C.A. § 5107(b).

The veteran having presented competent evidence of a current 
disability, diabetes mellitus, symptoms of which appeared at 
times during military service, service connection diabetes 
mellitus is warranted.

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  In the event 
any noncompliance is found, the Board observes that, given 
the completely favorable disposition of this appeal, it does 
not result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

ORDER

Service connection for diabetes mellitus is granted.


REMAND

The veteran seeks service connection for hepatitis B.  Based 
on the following discussion, the Board finds that additional 
development is required before it may properly adjudicate 
the claim.

Service medical records disclose some elevated readings on 
liver function tests during service.  However, hepatitis B 
was not diagnosed until August 1996, several years after 
service separation.  Review of the claims folder reveals a 
statement from U.S. Air Force internal medicine staff 
physician dated January 2002 in which she states that 
further evaluation of the veteran during service may have 
been useful to determine if hepatitis B was present at the 
time.  This doctor did not have the veteran's entire medical 
chart to review.

VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
This duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a 
decision on the claim.  Id.  In this case, the Board finds 
that a remand is required to secure a medical opinion 
concerning the proper etiology of the veteran's disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical opinion to determine whether his 
hepatitis B manifested itself during 
service.  The veteran's claims folder 
should be sent to a VA physician 
specializing in infectious diseases for 
review and comment.  After fully 
reviewing the record, the physician 
should note for the record an opinion on 
the etiology of the disease.  The 
examiner should state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's hepatitis B occurred during 
service from November 1969 to November 
1993. The medical basis for all opinions 
expressed should also be given.

2. After ensuring the proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The Board offers no opinion as to the outcome of this claim.  
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


